DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the application filed on April 20, 2021.
Claims 1-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 was filed after the mailing date of the instant application on 04/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to non-statutory subject matter.  These are the “system” claim without showing any tangible or hardware element in the body of the claim. Therefore, the “system” is reasonably interpreted by one of ordinary skill as just software, it is a system of software, per se. The function of the system is just software not any hardware. Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. Similarly, computer programs module claimed as computer instructions per se, i.e., the descriptions or expressions of the programs, are not physical “things”. They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs modules do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions.  So, it does not appear that a claim reciting software module with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,985,988. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,171,305. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,614,732. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karlsson et al. (US Publication 2009/0260045) hereafter Karlsson, in view of Kim et al. (2013/0013782) hereafter Kim.
As per claim 1, Karlsson discloses a method for profile generation for bandwidth management, the method comprising: evaluating bandwidth requirements for streaming a resource (paragraphs 0030-31, 0041: require different bandwidth consumption for packet transmission); constructing a resource profile for the resource based on the evaluation of the bandwidth requirements during which the resource is streamed; monitoring a current stream of the resource to a user device over an associated communication network, wherein the current stream is monitored based on the constructed resource profile and one or more conditions of the associated communication network (paragraphs 0019, 0023, 0029-31, 0050; transmission times are determined to allow packets designated for transmission at a bandwidth usage with sequence numbers); and generating an instruction concerning an adjustment to the current stream of the resource based on the constructed resource profile, wherein the adjustment specifies a bandwidth allotment for the user device corresponding to the conditions of the associated communication network (paragraphs 0043-44, 0047, 0050: adjusting transmission times based on network congestion for individual packets). Although, Karlsson discloses optimization of buffering and transmitting media streams to devices with timing and sequence information accordingly to improve network congestions, but he does not expressly disclose resource profile includes a pattern of bandwidth consumption over a time period, and adjustment to the current stream of the resource. 
However, in the same filed on endeavor, Kim discloses the claimed limitation of the resource profile includes a pattern of bandwidth consumption over a time period, and adjustment to the current stream of the resource (paragraphs 0046-48, 0052: bandwidth usage with times and updating resources/services according to the endpoint devices).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have incorporated Kims’ teaching of bandwidth usage pattern with Karlssons’ teaching of network optimization. One would be motivated to intelligently buffer multimedia programs to improve reliability of the communication channel, thus improving real-time media stream transmission and gaming experience.
As per claim 2, Karlssons discloses the method wherein the pattern of the bandwidth consumption includes one or more predictable fluctuation sequences in bandwidth consumption (paragraphs 0023, 0029-31, 0044).
As per claim 3, Karlssons discloses the method wherein the pattern of the bandwidth consumption includes one or more spikes in bandwidth consumption (paragraphs 0021-22, 0044).  
As per claim 4, Karlssons discloses the method wherein the instruction specifies building a buffer before the one or more spikes in bandwidth occurs in the current stream, and wherein building the buffer includes pre-fetching a portion of the resource before the portion of the resource is due to be played in the current stream (paragraphs 0023, 0029-31, 0044, 0050).  
As per claim 5, Karlssons discloses the method wherein the instruction further specifies a size of the buffer based on the one or more spikes in bandwidth consumption (paragraphs 002-23, 0044, 0050).  
As per claim 6, Karlssons discloses the method further comprising transmitting the instruction to the user device or to a router of the associated communication network (paragraphs 0029-31, 0044, 0050)
As per claim 7, Karlssons discloses the method wherein the instruction includes a prioritization scheme prioritizing bandwidth usage by one or more applications currently consuming bandwidth in the associated communication network (paragraphs 0023, 0029-31, 0044, 0050).  
As per claim 8, Karlssons discloses the method wherein the one or more conditions of the associated communication network includes bandwidth available in the associated communication network, and wherein the adjustment further includes a bandwidth allotment to one or more other user devices in the associated communication network (paragraphs 0043-44, 0047, 0050).  
As per claim 9, Karlssons discloses the method wherein generating the instruction is further based on one or more patterns of bandwidth consumption of the other user devices in the associated communication network (paragraphs 0023, 0029-31, 0044, 0050).  
As per claim 10, Karlssons discloses the method wherein generating the instruction is further based on an overlap of the patterns of bandwidth consumption of the user device and the other user devices in the associated communication network (paragraphs 0029-31, 0043-44, 0047). 
Claim 11 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Claims 12-20 are listed all the same elements of claims 2-10 respectively. Therefore, the supporting rationales of the rejection to claims 2-10 apply equally as well to claims 12-20, respectively.  
Claim 21 is an Independent claim with similar limitation but different in preamble and hence are rejected based on the rejection provided in claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455